Title: To Thomas Jefferson from William Short, 17 March 1788
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris March. 17. 1788

I cannot let the post go off without sending you some intelligence of your little family at the convent. Few words will convey it as there is only to say that they are all perfectly well. This is the answer which I get from the convent when I send there. It shews that Miss Polly whom you left sick is at present classed with those whom you left well.
The Packet has not yet arrived. It is the first instance I think of so great a delay. Mr. Rutledge arrived here a few days ago from London. He brings no late intelligence at all from America, except as to his own State. He tells me he has letters from thence of the 20th of Jany., that the Assembly was about meeting and it was not doubted the first thing they did would be to recommend the appointment of a convention.
I forgot to mention to you in my last that Mde. la Marquise de la Luzerne died here almost suddenly about the end of the week before last. It will be a very unexpected piece of intelligence to the Ambassador, who does not know that she was indisposed.
Colo. Ternant has returned here. I have not seen him, but am told he was much displeased with London himself, and says the  Ambassador also was not too content. Neither the one or the other ventured to wear the ribbon of Cincinnatus whilst there, and I should have hoped he would not have resumed it on his return; but I suppose he took courage at Calais, for he has it at present.
I am very anxious to receive a letter from you. I had supposed there would have been time enough for one to arrive here by this time, and particularly if you had reached the Hague as soon as you expected. I still hope however that you got there well and safe and in time to meet Mr. Adams.
Adieu my dear Sir and believe me with the most perfect sincerity your friend & servant,

W Short

